 



Exhibit 10.9
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
OF ROCKVILLE BANK
As Amended and Restated Effective December 31, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
INTRODUCTION
    1    
SECTION 1 - DEFINITIONS
    1    
1.1 “Actuarial Equivalent Value”
    1    
1.2 “Affiliated Employer”
    1    
1.3 “Average Annual Earnings”
    1    
1.4 “Bank”
    2    
1.5 “Basic Plan”
    2    
1.6 “Basic Plan Benefit”
    2    
1.7 “Benefit Payment Date”
    2    
1.8 “Board”
    3    
1.9 “Cause”
    3    
1.10 “CEO”
    3    
1.11 “Change in Control”
    3    
1.12 “Change in Control Agreement”
    3    
1.13 “Code”
    3    
1.14 “Company”
    3    
1.15 “Compensation”
    4    
1.16 “Deferred Vested Benefit”
    4    
1.17 “Dependent”
    4    
1.18 “Disability” or “Disabled”
    4    
1.19 “Effective Date”
    4    
1.20 “Former Member”
    4    
1.21 “Good Reason”
    5    
1.22 “Member”
    5    
1.23 “Other Retirement Income”
    5    
1.24 “Plan”
    5    
1.25 “Plan Administrator”
    6    
1.26 “Potential Change in Control”
    6    
1.27 “Retirement Benefits”
    6  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
1.28 “Service”
    6    
1.29 “Specified Employee”
    6    
1.30 “Supplemental Pension Benefit”
    7    
1.31 “Surviving Spouse”
    7    
1.32 “Surviving Spouse’s Benefits”
    7    
1.33 “Vested Former Member”
    7    
SECTION 2 - PARTICIPATION
    7    
2.1 Commencement of Participation
    7    
2.2 Termination of Participation
    8    
SECTION 3 - AMOUNT AND FORM OF BENEFITS
    8    
3.1 Retirement Benefits
    8    
3.2 Deferred Vested Benefit
    9    
3.3 Form of Payment
    11    
3.4 Forfeiture of Benefits
    12    
3.5 Notification of Non-Payment of Benefits
    13    
3.6 Repayment of Benefit Paid as Lump Sum
    13    
3.7 Change in Control
    13    
SECTION 4 - SURVIVING SPOUSE’S BENEFITS
    14    
4.1 Death Prior to Benefit Payment
    14    
4.2 Death On or After Benefit Payment
    15    
4.3 Reduction
    15    
SECTION 5 - PLAN ADMINISTRATOR
    15    
5.1 Duties and Authority
    15    
5.2 Presentation of Claims
    16    
5.3 Claims Denial Notification
    16    
5.4 Claims Review Procedure
    17    
5.5 Timing
    17    
5.6 Final Decision
    18    
5.7 Exhaustion of Remedy
    18  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 6- MISCELLANEOUS
    18    
6.1 Amendment; Termination
    18    
6.2 No Employment Rights
    19    
6.3 Unfunded Status
    19    
6.4 No Alienation
    20    
6.5 Withholding
    20    
6.6 Governing Law
    20    
6.7 Successors
    21    
6.8 Integration
    21    
ADDENDUM A
    23  

-iii-



--------------------------------------------------------------------------------



 



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
OF
ROCKVILLE BANK
As Amended and Restated Effective December 31, 2007
INTRODUCTION
The Rockville Bank Supplemental Executive Retirement Plan (the “Plan”) was
established effective May 23, 2005 to provide a means of ensuring the payment of
a competitive level of retirement income and survivor benefits, and thereby
attract, retain and motivate a select group of executives of Rockville Bank and
its affiliates. This document represents a complete restatement of the Plan
effective as of December 31, 2007.
SECTION 1 — DEFINITIONS

1.1   “Actuarial Equivalent or Actuarial Equivalent Value” shall mean a benefit
of equivalent value computed on the basis of the mortality table and interest
rate used to calculate accrued benefits under the Basic Plan.   1.2  
“Affiliated Employer” shall mean an entity affiliated with the Bank.   1.3  
“Average Annual Earnings” with respect to any Member shall mean the greater of:
(a) the Member’s average annual Compensation during the 12 consecutive calendar
months

 



--------------------------------------------------------------------------------



 



    within the final one hundred-twenty consecutive calendar months preceding
the month in which the Member’s Benefit Payment Date occurs affording the
highest such average; or (b) the sum of (i) the Member’s base salary as in
effect immediately prior to the month in which the Member’s Benefit Payment Date
occurs prior to reductions for elective contributions under Sections 401(k), 125
and 132(f)(4) of the Code and deferred compensation under any nonqualified
deferred compensation plan, and (ii) the Member’s annual incentive compensation
that became payable in cash to the Member for the latest year preceding the year
in which the Member’s Benefit Payment Date occurs based on performance actually
achieved in that latest year.   1.4   “Bank” shall mean Rockville Bank and its
subsidiaries and any successors thereto.   1.5   “Basic Plan” shall mean as to
any Member or Vested Former Member the defined benefit pension plan of the Bank
intended to meet the requirements of Code Section 401(a) pursuant to which
retirement benefits are payable to such Member or Vested Former Member or to the
Surviving Spouse or designated beneficiary of a deceased Member or Vested Former
Member.   1.6   “Basic Plan Benefit” shall mean the amount of benefits payable
from the Basic Plan to a Member or Vested Former Member.   1.7   “Benefit
Payment Date” shall mean the date on which payment of a Member’s Retirement
Benefit or Deferred Vested Benefit is made in accordance with Section 3.3
hereof.

- 2 -



--------------------------------------------------------------------------------



 



1.8   “Board” shall mean the Board of Directors of the Company, except that any
action authorized to be taken by the Board hereunder may also be taken by a duly
authorized committee of the Board or its duly authorized delegees.   1.9  
“Cause”. A Member shall not be deemed to have been terminated for “Cause” under
this Plan unless such Member shall have been terminated for “Cause” under the
terms of such Member’s employment agreement or Change in Control Agreement with
the Bank.   1.10   “CEO” shall mean the Chief Executive Officer of the Bank.  
1.11   “Change in Control”. If a “Change in Control” shall have occurred or
shall be deemed to have occurred under the terms of a Member’s or Vested Former
Member’s employment agreement or Change in Control Agreement , then a “Change in
Control” shall be deemed to have occurred under this Plan.   1.12   “Change in
Control Agreement” shall mean any written agreement in effect between any Member
or Former Member or Vested Former Member and the Bank or an Affiliated Employer
pursuant to which benefits may be payable to such Member or Former Member or
Vested Former Member in connection with a Change in Control.   1.13   “Code"
shall mean the Internal Revenue Code of 1986, as amended from time to time.  
1.14   “Company" shall mean Rockville Financial Inc. and any successor thereto.

- 3 -



--------------------------------------------------------------------------------



 



1.15   “Compensation" shall mean base salary and annual incentive compensation
prior to reductions for elective contributions under Sections 401(k), 125 and
132(f)(4) of the Code and deferred compensation under any nonqualified deferred
compensation plan. Notwithstanding the foregoing, Compensation shall exclude
severance pay (including, without limitation, severance pay under an employment
or Change in Control Agreement), stay-on bonuses, long-term bonuses, retirement
income, change-in-control payments, contingent payments, amounts paid under this
Plan or any other retirement plan or deferred compensation plan, income derived
from stock options, stock appreciation rights and other equity-based
compensation and other forms of special remuneration.   1.16   “Deferred Vested
Benefit” shall mean the benefits described in Section 3.2(b) hereof.   1.17  
“Dependent” shall mean the child of a Member or Vested Former Member who is a
dependent for federal income tax purposes.   1.18   “Disability” or “Disabled”
shall have the meaning provided in Treasury Regulations Section 1.409A-3(i)(4).
  1.19   “Effective Date” shall mean May 23, 2005. The Effective Date of this
Amendment and Restatement of the Plan is December 31, 2007.   1.20   “Former
Member” shall mean (a) a Member whose employment with the Bank or an Affiliated
Employer terminates before he or she has completed five or more years of

- 4 -



--------------------------------------------------------------------------------



 



    Service, or (b) a Member who was removed from participation in the Plan, in
accordance with Section 2.2 hereof, before he or she has completed five or more
years of Service.   1.21   “Good Reason” If a Member shall have terminated
employment for “Good Reason” under the terms of such Member’s employment
agreement with the Bank or Change in Control Agreement, then such Member shall
be deemed to have terminated employment for “Good Reason” under this Plan.  
1.22   “Member” shall mean an employee of the Bank or an Affiliated Employer who
becomes a participant in the Plan pursuant to Section 2, but excludes any Former
Member or Vested Former Member.   1.23   “Other Retirement Income” with respect
to any Member shall mean:

  (a)   the Supplemental Pension Benefit provided to such Member under the
Supplemental Savings and Retirement Plan of the Bank, which shall be paid at the
same time and in the same form as is provided in Section 3.3 hereof for payment
of such Member’s Retirement Benefit or Deferred Vested Benefit; and     (b)  
such benefit payable in respect of such Member as may be specified in Addendum A
to this Plan.

1.24   “Plan” shall mean the Rockville Bank Supplemental Executive Retirement
Plan, as embodied herein, and any amendments thereto.

- 5 -



--------------------------------------------------------------------------------



 



1.25   “Plan Administrator” shall mean the Human Resources Committee of the
Board, except that any action authorized to be taken by the Plan Administrator
hereunder may also be taken by any committee or person(s) duly authorized by the
Human Resources Committee of the Board or the duly authorized delegees of such
duly authorized committee or person(s).   1.26   “Potential Change in Control”
If a “Potential Change in Control” shall have occurred or shall be deemed to
have occurred under the terms of a Member’s employment agreement with the Bank
or Change in Control Agreement , a “Potential Change in Control” shall be deemed
to have occurred under this Plan,   1.27   “Retirement Benefits" shall mean the
benefit described in Section 3.1(b) hereof.   1.28   “Service” shall mean a
Member’s service defined as Vested Service in the Basic Plan, which is taken
into account for vesting purposes thereunder (including any such service prior
to the date such individual becomes a Member but not including any such service
after participation hereunder terminates).   1.29   “Specified Employee” shall
mean an employee who satisfies the requirements for being designated a “key
employee” under Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code at any time during a calendar year, in
which case such employee shall be considered a Specified Employee for the
twelve-month period beginning on the first day of the fourth month immediately
following the end of such calendar year.

- 6 -



--------------------------------------------------------------------------------



 



1.30   “Supplemental Pension Benefit” shall mean the Supplemental Pension
Benefit provided under the Supplemental Savings and Retirement Plan of the Bank.
  1.31   “Surviving Spouse” shall mean the spouse of a deceased Member or Vested
Former Member to whom such Member or Vested Former Member is married under
applicable state law immediately preceding such Member or Vested Former Member’s
death.   1.32   “Surviving Spouse’s Benefits” shall mean the benefits described
in Section 5 hereof.   1.33   “Vested Former Member” shall mean (a) a Member
whose employment with the Bank or an Affiliated Employer terminates on or after
the date on which he or she has completed five or more years of Service, or
(b) a Member who was removed from participation in the Plan, in accordance with
Section 2.2 hereof, on or after the date on which he or she has completed five
or more years of Service.

SECTION 2 — PARTICIPATION

2.1   Commencement of Participation. Such key executives of the Bank and its
Affiliated Employers as are designated by the CEO in writing and, in the case of
officers of the Bank or its Affiliated Employers, approved by the Human
Resources Committee of the Board, shall participate in the Plan as of a date
determined by the CEO or the Committee, as the case may be.

- 7 -



--------------------------------------------------------------------------------



 



2.2   Termination of Participation. A Member’s participation in the Plan shall
terminate upon termination of his or her employment with the Bank or any
Affiliated Employer. Prior to termination of employment, a Member may be
removed, upon written notice by the CEO, and, in the case of officers of the
Company or its Affiliated Employers, as approved by the Human Resources
Committee of the Board, from further participation in the Plan. As of the date
of termination or removal, no further benefits shall accrue to such individual
hereunder.

SECTION 3 — AMOUNT AND FORM OF BENEFITS

3.1   Retirement Benefits.

  (a)   Eligibility. Upon attainment of age 60 and completion of five years of
Service, a Member or Vested Former Member shall be entitled to the Retirement
Benefit described in Section 3.1(b) hereof, payable at the time and in the form
specified in Section 3.3.     (b)   Amount. The Retirement Benefit of a Member
or Vested Former Member shall be an annual benefit equal to the difference
between (i) and the sum of (ii) and (iii), where:

  (i)   is the percentage of his or her Average Annual Earnings specified in
Addendum A to this Plan;

- 8 -



--------------------------------------------------------------------------------



 



  (ii)   is the Basic Plan Benefit payable to the Member or Vested Former Member
as of his or her Benefit Payment Date expressed in the form of an annual life
annuity commencing on the Benefit Payment Date, or, if the Basic Plan Benefit
becomes payable after the Member’s or Vested Former Member’s Benefit Payment
Date, the Actuarial Equivalent Value of the Basic Plan Benefit payable in the
form of an annual life annuity commencing on the Benefit Payment Date,
regardless of whether such date precedes the earliest possible payment date
under the terms of the Basic Plan; and     (iii)   is the Actuarial Equivalent
Value of the Other Retirement Income payable to the Member or Vested Former
Member as of his or her Benefit Payment Date expressed in the form of an annual
life annuity commencing on the Benefit Payment Date.

3.2   Deferred Vested Benefit.

  (a)   Eligibility. Each Member and Vested Former Member who has completed five
or more years of Service and whose employment with the Bank or an Affiliated
Employer terminates prior to his or her attainment of age 60 for a reason other
than Cause or death shall be entitled to the Deferred Vested Benefit described
in Section 3.2(b) hereof, payable at the time and in the form specified in
Section 3.3.

- 9 -



--------------------------------------------------------------------------------



 



  (b)   Amount. The Deferred Vested Benefit of a Member or Vested Former Member
who terminates and who meets the eligibility requirements of Section 3.2(a)
shall be an annual benefit equal to the difference between (i) and the sum of
(ii) and (iii), where:

  (i)   is the percentage of his or her Average Annual Earnings specified in
Addendum A to this Plan;     (ii)   is the Basic Plan Benefit payable to the
Member or Vested Former Member as of his or her Benefit Payment Date expressed
in the form of an annual life annuity commencing on the Benefit Payment Date,
or, if the Basic Plan Benefit becomes payable after the Member’s or Vested
Former Member’s Benefit Payment Date, the Actuarial Equivalent Value of the
Basic Plan Benefit payable in the form of an annual life annuity commencing on
the Benefit Payment Date, regardless of whether such date precedes the earliest
possible payment date under the terms of the Basic Plan; and     (iii)   is the
Actuarial Equivalent Value of the Other Retirement Income payable to the Member
or Vested Former Member as of his or her Benefit Payment Date expressed in the
form of an annual life annuity commencing on the Benefit Payment Date.

- 10 -



--------------------------------------------------------------------------------



 



3.3   Time and Form of Payment.

  (a)   The Retirement Benefit or Deferred Vested Benefit under this Plan, as
the case may be, shall be payable in the form of an Actuarially Equivalent lump
sum at the time specified in Addendum A to this Plan, except as otherwise
provided in Section 3.3(b) hereof.     (b)   Anything in this Plan to the
contrary notwithstanding, payment to any Specified Employee upon his or her
termination of employment shall not be made before the date that is six months
after the date of termination of employment (or, if earlier, the date of death
of such Specified Employee). The payment will be adjusted to reflect the
deferred payment date by multiplying the payment by the product of the six-month
CMT Treasury Bill annualized yield rate as published by the U.S. Treasury for
the date on which such payment would have been made but for the delay multiplied
by a fraction, the numerator of which is the number of days by which such
payment was delayed and the denominator of which is 365. The adjusted lump sum
payment shall be made at the beginning of the seventh month following such
Specified Employee’s termination of employment. The six-month delay in payment
described herein shall not apply, however, to any payment made under the
circumstances described in Section 3.3 (c).     (c)   The provisions of
Sections 3.3(a) and (b) to the contrary notwithstanding, a payment to or on
behalf of a Member or Vested Former Member shall be accelerated if payment is
required to be made to an individual other than the

- 11 -



--------------------------------------------------------------------------------



 



      Member or Vested Former Member to fulfill a domestic relations order as
defined in Section 414(p)(1)(B) of the Code.     (d)   The provisions of
Sections 3.3(a) and (b) to the contrary notwithstanding, a payment to a Member
or Vested Former Member (or his or her Surviving Spouse) may be delayed to a
date after the designated Benefit Payment Date if calculation of the amount of
the payment is not administratively practicable due to events beyond the control
of the Member or Vested Former Member (or his or her Surviving Spouse) and such
delay is for reasons that are commercially reasonable, provided that payment is
made as soon as payment is administratively practicable.

3.4   Forfeiture of Benefits. Anything in this Plan to the contrary
notwithstanding, any payment made pursuant to this Plan shall be subject to and
conditioned upon compliance with 12 U.S.C. §1828(k) and any regulations
promulgated thereunder; and any payment contemplated to be made pursuant to this
Plan shall not be payable to the extent such payment is barred or prohibited by
an action or order issued by the Connecticut Banking Commissioner or the Federal
Deposit Insurance Corporation. Moreover, no benefit shall be paid to a Member,
Vested Former Member or Surviving Spouse if the Member or Vested Former Member:

  (a)   has been determined to be in breach of any noncompetition, nondisclosure
or nondisparagement covenant in such Member’s or Vested Former Member’s
employment agreement with the Bank or Change in Control Agreement; or

- 12 -



--------------------------------------------------------------------------------



 



  (b)   the Member or Vested Former Member has been discharged from employment
with the Bank or any Affiliated Employer for Cause as provided in the Member’s
or Vested Former Member’s employment agreement with the Bank or Change in
Control Agreement.

3.5   Notification of Non-Payment of Benefit. In any case described in
Section 3.4, the Member, Vested Former Member or Surviving Spouse shall be given
prior written notice that no benefit will be paid to such Member, Vested Former
Member or Surviving Spouse. Such written notice shall specify the particular
act(s), or failures to act, and the basis on which the decision not to pay his
or her benefit has been made.   3.6   Repayment of Benefit Paid as Lump Sum. A
Member or Vested Former Member shall receive his or her lump sum payment of his
or her Retirement Benefit or Deferred Vested Benefit subject to the condition
that if such Member or Vested Former Member engages in any of the acts described
in Section 3.4 (a) or (b) , then such Member or Vested Former Member shall,
within 60 days after written notice by the Bank, repay to the Bank the lump sum
benefit previously paid to such Member or Vested Former Member.   3.7   Change
in Control. In the event of a Potential Change in Control or Change in Control,
the Bank shall, not later than 15 days thereafter, have established one or more
so-called “rabbi” trusts and shall deposit therein cash in an amount sufficient
to provide for full payment of all potential benefits payable under the Plan.
Such rabbi trust(s) shall be irrevocable and shall provide that the Bank may
not, directly or indirectly, use or recover any assets of the trust(s) until
such time as all obligations which potentially could arise

- 13 -



--------------------------------------------------------------------------------



 



    hereunder have been settled and paid in full, subject only to the claims of
creditors of the Bank in the event of insolvency or bankruptcy of the Bank;
provided, however, that if no Change in Control has occurred within two years
after such Potential Change in Control, such rabbi trust(s) shall at the end of
such two-year period become revocable and may thereafter be revoked by the Bank.

SECTION 4 - SURVIVING SPOUSE’S BENEFITS

4.1   Death Prior to Benefit Payment. Upon the death of a Member or Vested
Former Member, prior to the payment of his or her Retirement Benefit or Deferred
Vested Benefit hereunder, any such Member shall be deemed to have completed five
years of Service for purposes of Section 3.2(a) and his or her Surviving Spouse
will be entitled to a Surviving Spouse’s Benefit under this Plan equal to 100%
of the Retirement or Deferred Vested Benefit that would have been provided from
the Plan had the Member or Vested Member survived; provided, however, that in
calculating the Retirement or Deferred Vested Benefit that would have been
provided from the Plan, the offset for the Basic Plan Benefit specified in
Section 3.1(b)(ii) or 3.2(b)(ii), as the case may be, shall be reduced to the
Basic Plan Benefit payable on behalf of such Member to the Member’s spouse,
expressed in the form of an annual life annuity. Payment of such Surviving
Spouse benefit shall be made in an Actuarially Equivalent lump sum within
90 days after the death of the Member or Vested Former Member, determined in the
sole discretion of the Company. In the event that a Member’s or Vested Former
Member’s spouse predeceases the Member or Vested Former Member, such Surviving
Spouse’s benefit shall be paid to the Member’s Dependents in equal shares.

- 14 -



--------------------------------------------------------------------------------



 



4.2   Death On or After Benefit Payment Date. No benefit shall be payable under
this Section 4 if a Retirement Benefit or Deferred Vested Benefit was paid to a
Member or Vested Former Member before his or her death.   4.3   Reduction.
Notwithstanding the foregoing provisions of Section 4, the Actuarial Equivalent
Value of the lump sum benefit payable to a Surviving Spouse shall be calculated
by reducing the Retirement Benefit or Deferred Vested Benefit, as the case may
be, by one percentage point for each year (where a half year or more is treated
as a full year) in excess of ten years that the age of the Member or Vested
Former Member exceeds the age of the Surviving Spouse.

SECTION 5 - PLAN ADMINISTRATOR

5.1   Duties and Authority. The Plan Administrator shall be responsible for the
administration of the Plan and may delegate to any committee, employee, director
or agent its responsibility to perform any act hereunder, including, without
limitation, those matters involving the exercise of discretion; provided, that
such delegation shall be subject to revocation at any time at the Plan
Administrator’s discretion. The Plan Administrator shall have the sole
discretion to determine all questions arising in connection with the Plan, to
interpret the provisions of the Plan and to construe all of its terms, to adopt,
amend, and rescind rules and regulations for the administration of the Plan, and
generally to conduct and administer the Plan and to make all determinations in
connection with the Plan as may be necessary or advisable. All such actions of
the Plan Administrator shall

- 15 -



--------------------------------------------------------------------------------



 



    be conclusive and binding upon all Members, Former Members, Vested Former
Members, Surviving Spouses and other persons.

5.2   Presentation of Claims. Claims for benefits shall be filed in writing with
the Plan Administrator. Written or electronic notice of the disposition of a
claim shall be furnished to the claimant within 90 days after the claim is filed
(or within 180 days if special circumstances require an extension of time for
processing the claim and if notice of such extension and circumstances is
provided to the claimant within the initial 90-day period.)   5.3   Claims
Denial Notification. If a claim is wholly or partially denied, the Plan
Administrator shall furnish to the claimant a written notice setting forth in a
manner calculated to be understood by the claimant:

  (a)   the specific reason(s) for denial;     (b)   specific reference(s) to
pertinent Plan provisions on which any denial is based;     (c)   a description
of any additional material or information necessary for the claimant to perfect
the claim, and an explanation of why such material or information is necessary;
    (d)   an explanation of the Plan’s claims review procedures and the
applicable time limits for such procedures; and

- 16 -



--------------------------------------------------------------------------------



 



  (e)   a statement that the claimant has a right to bring a civil action under
Section 502(a) of ERISA following an adverse determination on review.

5.4   Claims Review Procedure. Upon a denial, the claimant is entitled (either
in person or by his duly authorized representative) to:

  (a)   request a subsequent review of the claim by the Plan Administrator upon
written application for review made to the Plan Administrator. In the case of a
denial as to which written notice of denial has been given to the claimant, any
such request for review of the claim must be made within 60 days after receipt
by the claimant of such notice. A claimant must submit a written application for
review before the claimant is permitted to bring a civil action for benefits;  
  (b)   review pertinent documents relating to the denial; and     (c)   submit
written comments, documents, records and other information relating to the
claim.

5.5   Timing. The Plan Administrator shall make its decision and notify the
claimant with respect to a claim not later than 60 days after receipt of the
request. Such 60-day period may be extended for another period of 60 days if the
Plan Administrator finds that special circumstances require an extension of time
for processing and notice of the extension and special circumstances is provided
to the claimant within the initial 60-day period.

- 17 -



--------------------------------------------------------------------------------



 



5.6   Final Decision. The claim for review shall be given a full and fair review
that takes into account all comments, documents, records and other information
submitted that relates to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. The Plan
Administrator shall provide the claimant with written or electronic notice of
the decision in a manner calculated to be understood by the claimant. The notice
shall include specific reasons for the decision, specific references to the
pertinent Plan provisions on which the decision is based, a statement that the
claimant has a right to bring a civil action under Section 502(a) of ERISA, and
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the claim. A document is relevant to the claim if it was
relied upon in making the determination, was submitted, considered or generated
in the course of making the determination or demonstrates that benefit
determinations are made in accordance with the Plan and that Plan provisions
have been applied consistently with respect to similarly situated claimants.  
5.7   Exhaustion of Remedy. No claimant shall institute any action or proceeding
in any state or federal court of law or equity, or before any administrative
tribunal or arbitrator, for a claim for benefits under the Plan until he/she has
first exhausted the procedures set forth in this Section 5.

SECTION 6 - MISCELLANEOUS

6.1   Amendment; Termination. The Committee, may, in its sole discretion,
terminate, suspend or amend this Plan at any time or from time to time, in whole
or in part; provided,

- 18 -



--------------------------------------------------------------------------------



 



    however, that no termination, suspension or amendment of the Plan may
(a) adversely affect a Member’s or Vested Former Member’s benefit under the Plan
to which he or she has become entitled hereunder, or (b) adversely affect a
Vested Former Member’s right or the right of a Surviving Spouse to receive a
benefit in accordance with the Plan, such benefits or rights as in effect on the
date immediately preceding the date of such termination, suspension or
amendment, or (c) cause any payment that a Member, Vested Former Member or
Surviving Spouse is entitled to receive under this Plan to become subject to an
income tax penalty under Section 409A of the Code.

6.2   No Employment Rights. Nothing contained herein will confer upon any
Member, Former Member or Vested Former Member the right to be retained in the
service of the Bank or any Affiliated Employee, nor will it interfere with the
right of the Bank or any Affiliated Employer to discharge or otherwise deal with
Members, Former Members or Vested Former Members with respect to matters of
employment.   6.3   Unfunded Status. Members and Vested Former Members shall
have the status of general unsecured creditors of the Bank, and this Plan
constitutes a mere promise by the Bank to make benefit payments at the time or
times required hereunder. It is the intention of the Bank that this Plan be
unfunded for tax purposes and for purposes of Title I of ERISA and any trust
created by the Bank and any assets held by such trust to assist the Bank in
meeting its obligations under the Plan shall meet the requirements necessary to
retain such unfunded status.

- 19 -



--------------------------------------------------------------------------------



 



6.4   No Alienation. A Member’s or Vested Former Member’s right to benefit
payments under the Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of such Member or Vested Former Member or his or her
Surviving Spouse.   6.5   Withholding. The Company may withhold from any benefit
under the Plan an amount sufficient to satisfy its tax withholding obligations.
  6.6   Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Connecticut applicable to contracts made and to be
performed in such state to the extent not preempted by federal law. Anything in
this Plan to the contrary notwithstanding, the terms of this Plan shall be
interpreted and applied in a manner consistent with the requirements of
Section 409A of the Code and the Regulations thereunder and the Company shall
have no right to accelerate or make any payment under this Plan except to the
extent permitted under Section 409A of the Code. The Company shall have no
obligation, however, to reimburse any Member, Vested Former Member or Surviving
Spouse for any tax penalty or interest payable or provide a gross-up payment in
connection with any tax liability of such Member, Vested Former Member or
Surviving Spouse under Section 409A of the Code except that this provision shall
not apply in the event of the Company’s negligence or willful disregard in its
interpretation of the application of Section 409A of the Code and the
Regulations thereunder to the Plan, in which case the Company will reimburse the
Member or Vested Former Member or Surviving Spouse, as the case may be, on an
after-tax basis for any such tax penalty or interest not later than the last day
of the taxable year next following the taxable year in

- 20 -



--------------------------------------------------------------------------------



 



    which such Member, Vested Former Member or Surviving Spouse remits the
applicable taxes and interest. The amount of reimbursement during any one
taxable year shall not affect the amount eligible for reimbursement in any other
taxable year and any right to reimbursement shall not be subject to liquidation
or exchange for another benefit.

6.7   Successors. The Bank and the Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank or the Company to
expressly assume and agree to perform under this Plan in the same manner and to
the same extent that the Bank and the Company would be required to perform if no
such succession had taken place. As used in this Plan, “Bank “and “Company”
shall mean the Bank and the Company respectively as hereinbefore defined and any
successor to its or their business and/or assets as aforesaid which assumes and
agrees to perform this Plan by operation of law, or otherwise and, in the case
of an acquisition of the Bank or the Company in which the corporate existence of
the Bank or the Company, as the case may be, continues, the ultimate parent
company following such acquisition. Subject to the foregoing, the Bank and the
Company may transfer and assign this Plan and the Bank’s and the Company’s
rights and obligations hereunder.   6.8   Integration. In the event of any
conflict or ambiguity between this Plan and the terms of any employment
agreement between a Member and the Bank or any Change in Control Agreement
between a Member and the Bank (this Plan and any such employment agreement or
Change in Control Agreement being collectively referred to herein as the
“arrangements”), such conflict or ambiguity shall be resolved in accordance with
the

- 21 -



--------------------------------------------------------------------------------



 



    terms of that arrangement which are most beneficial to the Member; provided,
however, that no such resolution of any such conflict or ambiguity shall operate
to cause the Member to receive duplicate payments or benefits under the
arrangements.

- 22 -



--------------------------------------------------------------------------------



 



ADDENDUM A

                  Percentage for             Purposes             of Sections  
Other Retirement   Time of Payment for     3.1(b)(i) and   Income for Purposes
of   Purposes of Member   3.2(b)(i)   Section 1.23(b)   Section 3.3(a)
William J. McGurk
  70%   none   within 90 days after termination of employment, determined in the
sole discretion of the Company, except as otherwise provided in Section 3.3(b)
 
           
Joseph F. Jeamel, Jr.
  70%   $416,086   April 1, 2008

- 23 -